                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

ANNE CRABBS, et al.,                            :
                                                :
                                                : Case No. 2:16-cv-387
              Plaintiffs,                       :
                                                : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                : Magistrate Judge Jolson
RASHAD PITTS, et al.,                           :
                                                :
              Defendants.                       :


                                           ORDER

       This matter is before the court on Plaintiff Anne Crabbs’ Motion for Judgment as a

Matter of Law pursuant to Fed. R. Civ. P. 50(b) and Motion for a New Trial pursuant to Fed. R.

Civ. P. 59(a) (ECF Nos. 180, 181). For the reasons stated below, Plaintiffs’ Motion for Judgment

as a Matter of Law and Motion for a New Trial are DENIED.

                     I.     FACTUAL AND PROCEDURAL HISTORY


       This Court has set out the the facts of this case on numerous occasions, most thoroughly

in its order on Motions for Summary Judgment. (ECF No. 100). Only the following factual

summary is necessary at this time.

       On September 30, 2014 the Delaware County Sheriff’s Office (”DCSO”) dispatch

received a 911 call from Dora and Ronald D’Amato notifying the police that their neighbor,

Keith Crabbs, had threatened Mrs. D’Amato’s life while she was walking her dog in the

neighborhood. (ECF No. 58-3). DCSO Deputies responded to the call and after interviewing the

D’Amatos and reviewing a video-recording of the incident determined there was probable cause

to charge Keith Crabbs with the misdemeanor of Aggravated Menacing. (ECF No. 57-10 at 19;
ECF No. 57-7 at 89); O.R.C. 2903.21. The Deputies proceeded to the Crabbs’ residence. When

Deputies arrived, Keith Crabbs was not at the residence (ECF No. 57-2 at 22). Deputies left the

property, but waited in the neighborhood for Mr. Crabbs’ return (ECF No. 57-10 at 18). Upon

Mr. Crabbs’ entrance into the neighborhood, DCSO Deputies positively identified Plaintiffs’

vehicle and followed him to the residence (ECF No. 57-10 at 28). There, DCSO Deputies allege

that they immediately told Mr. Crabbs to stop, but Mr. Crabbs attempted to enter the home

anyway. (ECF No. 57-9 at 53; ECF No. 58-8). Officer Pitts followed Mr. Crabbs into the home.

A struggle ensued that culminated in Mr. Crabbs being tased, arrested, and taken into custody.

(ECF No. 57-9 at 53; ECF No. 57-7 at 106-07).

       Anne Crabbs, Keith Crabbs, and James Crabbs initiated suit against Deputies Pitts,

Wilson, Lee, Keller, Andrews, and Mox, and Sheriff Martin on various constitutional and civil

grounds. (ECF No. 1). On June 13, 2017, this Court granted an order substituting “Ms. Crabbs,

personal representative of Keith Crabbs, deceased,” as a plaintiff in this action, after Mr. Crabbs

passed away. (ECF No. 49). After motions for summary judgment from both parties, the case

proceeded to trial, after which the jury rendered judgment for the Defense. (ECF No. 100 at 30-

31; ECF No. 172). Following the verdict, the Plaintiffs filed the present Motion for Judgment as

a Matter of Law and Motion for a New Trial. These motions have been fully briefed and are ripe

for review.

                              II.    STANDARD OF REVIEW

       A Motion for Judgment as a Matter of Law “may be granted only if in viewing the

evidence in the light most favorable to the non-moving party, there is no genuine issue of

material fact for the jury, and reasonable minds could come to but one conclusion, in favor of the

moving party.” Radvansky v. City of Olmstead Falls, 496 F.3d 609, 614 (6th Cir. 2007) (citing



                                                 2
Gray v. Toshiba Am. Consumer Prods., Inc., 263 F.3d 595, 598 (6th Cir. 2001)). In making this

determination, this court “may not weigh the evidence, pass on the credibility of witnesses, or

substitute [its] judgment for that of the jury.” New Breed Logistics, 783 F.3d 1057, 1065 (6th

Cir. 2015) (citing Spengler v. Worthington Cylinders, 615 F.3d 481, 489 (6th Cir. 2010)); Reeves

v. Sanderson Plumbing Products, 530 U.S. 133, 150 (2000). To succeed on a Motion for

Judgment as a Matter of Law, Plaintiffs must “overcome the substantial deference owed a jury

verdict.” Radvansky v. City of Olmstead Falls, 496 F.3d 609, 614 (6th Cir. 2007). Plaintiffs

must demonstrate that “there was no legally sufficient evidentiary basis for a reasonable jury to

find for [the prevailing] party.” White v. Burlington N. & Santa Fe R. Co., 364 F.3d 789, 794

(6th Cir. 2004), aff'd sub nom. Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006)

(internal quotation marks omitted).

       Rule 59 allows parties to move for a court to alter or amend a previously issued

judgment. See Fed. R. Civ. P. 59(a). Courts are permitted to grant a new trial if a previous

judgment “is against the weight of the evidence, if the damages award is excessive, or if the trial

was influenced by prejudice or bias, or [was] otherwise unfair to the moving party.” Conte v.

Gen. Housewares Corp., 215 F.3d 628, 637 (6th Cir. 2000). Determining whether a new trial is

appropriate is “within the discretion of the trial court.” Kramer Consulting, Inc. v. McCarthy,

2006 WL581244 (S.D. Ohio 2006). When a party argues that the jury’s verdict is against the

weight of the evidence, the verdict will be upheld “if it was one which the jury reasonably could

have reached.” Innovation Ventures, LLC v. N2G Distributing, Inc., 763 F.3d 524, 534 (6th Cir.

2014). Motions on those grounds are rarely granted. Id.




                                                 3
                                III. LAW AND ANALYSIS

                        A.     Motion for Judgment as a Matter of Law

       Plaintiffs have moved for judgment as a matter of law against Officer Pitts on the issue of

unconstitutional entry. (ECF No. 180). Plaintiffs argue that Pitts’s entry into the home was

unconstitutional if Pitts made the entry, even in part, to arrest Keith Crabbs. Plaintiffs argue in

the alternative that Pitts loses on the affirmative defense of exigent circumstances and that this

Court need not even address the affirmative defense of exigent circumstances. (ECF No. 180 at

10).

       There was never any doubt, in this case, that Officer Pitts entered the Crabbs’ home

without a warrant. It is a “‘basic principle of Fourth Amendment law’ that searches and seizures

inside a home without a warrant are presumptively unreasonable.” Payton v. New York, 445 U.S.

573, 586 (1980) (quoting Coolidge v. New Hampshire, 403 U.S. 443, 477–78 (1971)). Plaintiffs

rely on Payton v. New York for the proposition that if Officer Pitts entered the home with the

intention of arresting Keith Crabbs, then the entry was unlawful. But Plaintiffs overlook the key

reasoning in Payton. Payton struck down “New York statutes that authorize[d] police officers to

enter a private residence without a warrant and with force, if necessary, to make a routine arrest.”

Payton, 445 U.S. at 574. Payton was not a case about officer intent, per se, but about

warrantless entry. Thus, to say that under Payton, it is unlawful for an officer to enter a

suspect’s home without a warrant for the purpose of making an arrest is to misplace the emphasis

on what part of the New York statute the Supreme Court found objectionable under the Fourth

Amendment—Payton was about the importance of a warrant. Most importantly, Payton v. New

York left intact the standard exceptions to the warrant requirement, including exigent

circumstances. As the Supreme Court noted, the state judge did not examine whether the exigent



                                                  4
circumstances exception “would have justified the failure to obtain a warrant, because he

concluded that the warrantless entry was adequately supported by the statute without regard to

the circumstances.” Payton, 445 U.S. at 578.

       Because it is “presumptively unreasonable” for an officer to enter a home without a

warrant, and Officer Pitts entered the Crabbs’ home without a warrant, the question becomes

whether exigent circumstances justified doing so. That was the basis of this Court’s ruling on

summary judgment, and it remains a correct interpretation of the law.

       As this Court noted at summary judgment, exigent circumstances that justify warrantless

entry are “situations where real immediate and serious consequences will certainly occur if a

police officer postpones action to obtain a warrant.” Thorne v. Steubenville Police Officer, 463

F. Supp. 2d 760, 771 (S.D. Ohio 2006) (Marbley, J.), aff’d in part, rev’d in part on other

grounds and remanded sub nom. Thorne v. Lelles, 243 F. App’x 157 (6th Cir. 2007). (ECF No.

100 at 15). This Court allowed the Defendants’ claim of exigent circumstances based on “risk of

danger to the police or others,” United States v. Johnson, 22 F.3d 674, 679 (6th Cir. 1994), to

survive summary judgment.

       Plaintiffs argue that, under Payton, the risk of danger exception cannot apply “if the

officer’s intent in entering is in any way motivated by the intent to arrest or to search for criminal

evidence.” (ECF No. 180 at 13). But, as noted, Payton did not look to the intent of the arresting

officers. As even Plaintiffs have acknowledged, the test for whether exigent circumstances exist

is objective—“the Fourth Amendment does not bar police officers from making warrantless

entries and searches when they reasonably believe that a person within is in need of immediate

aid.” Mincey v. Arizona, 437 U.S. 385, 392 (1978). As the Supreme Court has recently

reiterated, “it does not matter here . . . whether [officers] entered the [home] to arrest respondents



                                                  5
and gather evidence or to assist the injured and prevent further violence.” Brigham City, Utah v.

Stuart, 547 U.S. 398, 398 (2006). In Brigham, the Supreme Court expressly rejected the

argument that the officers’ actions were unreasonable because they “were more interested in

making arrests than in quelling violence,” emphasizing instead, that “[t]he officer's subjective

motivation is irrelevant.” Id. at 404.

       Plaintiffs rely on United States v. Williams for the proposition that the risk of danger

exception only applies when officers are acting in their “community care-taking function” and

thus when the police actions “are totally divorced from the detection, investigation, or

acquisition of evidence relating to the violation of a criminal statute.” United States v. Williams,

354 F.3d 497, 508 (6th Cir. 2003). Plaintiff confuses the issue. In Williams, the Sixth Circuit

analyzed the “risk of danger” and “community caretaking” exceptions as entirely separate

exigencies. Id. at 506 (noting “the Rohrig Court admittedly fashioned a new exigency that

justifies warrantless entry”) (internal quotation marks omitted). Although Williams stated that

the “risk of danger” exception “most frequently justifies ‘warrantless entries in cases where the

Government is acting in something other than a traditional law enforcement capacity,’” Williams,

354 F.3d at 503, Williams did not suggest that acting outside the traditional law enforcement

capacity, i.e., a community-caretaking function, was the only way to come under the protection

of the risk of danger exception. Thus, the risk of danger exception can apply in situations where

law enforcement is faced with a risk of danger to police or others that is not completely divorced

from their typical law enforcement duties.

       Further, the jury’s finding that the officer’s conduct was justified by an exigency is

reasonable. See Ryburn v. Huff, 565 U.S. 469 (2012). In Ryburn, the Supreme Court reversed

denial of qualified immunity, finding that a reasonable officer could have believed “that entry



                                                 6
was necessary to avoid injury to themselves or others.” Ryburn, 565 U.S. at 477. The facts of

Ryburn were as follows:

       [T]he officers testified that a number of factors led them to be concerned for their
       own safety and for the safety of other persons in the residence: the unusual
       behavior of the parents in not answering the door or the telephone; the fact that
       Mrs. Huff did not inquire about the reason for their visit or express concern that
       they were investigating her son; the fact that she hung up the telephone on the
       officer; the fact that she refused to tell them whether there were guns in the house;
       and finally, the fact that she ran back into the house while being questioned. That
       behavior, combined with the information obtained at the school—that Vincent
       was a student who was a victim of bullying, who had been absent from school for
       two days, and who had threatened to ‘shoot up’ the school—led the officers to
       believe that there could be weapons inside the house, and that family members or
       the officers themselves were in danger. App. to Pet. for Cert. 6.

Ryburn, 565 U.S. at 474–75.

       The facts of Ryburn resemble the facts as presented at trial. The Officers responded to a

call from a neighbor, reporting that Keith Crabbs had threatened her. The Officers listened to an

audio recording in which they believed they heard Keith Crabbs threaten the neighbor and

determined probable cause existed to charge Mr. Crabbs with misdemeanor Aggravated

Menacing. (ECF No. 57-10 at 19; ECF No. 57-7 at 89); O.R.C. 2903.21. Upon arriving at the

Crabbs’ residence, the Officers learned that Mr. Crabbs had a Concealed Carry Weapon (CCW)

permit, and dispatch told the Officers there was an in-house caution for Mr. Crabbs that stated

“threats to law enforcement in the past.” (ECF Nos. 57-10 at 12; 57-9 at 35; ECF No. 61-9).

Due to Mr. Crabbs’ highly agitated appearance on the cell phone recording, the Officers called

for backup (ECF No. 57-10 at 8); (ECF No. 57-7 at 83; ECF No. 57-4 at 54). Mr. Crabbs drove

through the neighborhood shortly after and officers followed him back to his house. As he made

his way to the porch, Mr. Crabbs ignored Officer Pitts’ commands to “stop,” and retreated into

his home, at which time Officer Pitts followed Mr. Crabbs into the home. (Plaintiffs Ex. 47).

Granting Plaintiffs’ motion would require this Court to make credibility determinations and


                                                7
weigh conflicting evidence—actions prohibited when ruling on a Rule 50 motion for judgment

as a matter of law. Here, Officer Pitts testified that he was concerned for the safety of those

inside the Crabbs’ residence and his fellow officers. On cross-examination, Pitts did respond to

at least one question that he went into the house after Keith Crabbs to arrest him, but as this

Court has already found, the officer’s intent is irrelevant.

         Plaintiffs also argue that Deputy Pitts’ dash cam video and inconsistencies in Pitts’

testimony require this court to find that Pitts entered the Crabbs’ home to effect an arrest. (ECF

No. 180 at 6–9). As indicated above, subjective intent is irrelevant. Furthermore, the dash cam

video is inconclusive on this matter because the portion of the frame in which Deputy Pitts stated

Ms. Crabbs is standing is not visible on the dash cam video. (Plaintiffs Ex. 47.) Deputy Pitts

testified that Ms. Crabbs “was by the glass looking through the glass. That's when I told her I'll

get with her in a minute. She was by the glass slightly out of the screen and that's when she

opened the door.” (ECF No. 176 at 3803–04.) In addition to the fact that Pitts’ testimony

references a part of the house that is not visible in the video frame, Mr. Crabbs’ body is blocking

the view of the doorknob making the events surrounding the opening of the door and Mrs.

Crabbs’ involvement in the situation inconclusive. (Plaintiffs Ex. 47). Additionally, the

remainder of Deputy Pitts’ testimony is largely undisputed by the dash cam video. (ECF No.

176; Plaintiffs Ex. 47).1 For these reasons, this Court cannot discredit Deputy Pitts’ testimony as

contradicted by the dash cam video. See Scott v. Harris, 550 U.S. 372, 378-79 (2007); Williams,



1
  The facts of consequence in Deputy Pitts’ testimony corroborated by the dash cam video
include Mr. Crabbs exiting his vehicle and tapping his side in the manner described by Deputy
Pitts as “blading,” Mr. Crabbs quickly walking towards the front door, Deputy Pitts yelling
“stop” several times at Mr. Crabbs, Deputy Pitts grabbing for Mr. Crabb while he is in the door
frame, Mr. Crabb freeing himself from Deputy Pitts grasp, Deputy Pitts entering the home in
pursuit of Mr. Crabb, and Deputy Wilson quickly following and entering the home. (ECF No.
176; Plaintiffs Ex. 47).
                                                  8
132 F.3d at 1131 (The evidence should not be weighed, and the credibility of the witnesses

should not be questioned. The judgment of this court should not be substituted for that of the jury

. . . .”).

             Plaintiffs further argue that no exigent circumstances existed because Defendants

controlled the timing of the encounter. (ECF No. 180 at 14). Plaintiffs rely on United States v.

Morgan, 743 F.2d 1158 (6th Cir. 1984) to assert that the police cannot claim that there was

insufficient time to seek a warrant if the police control the timing of the encounter giving rise to

the search. In Morgan, after receiving a radio alert regarding suspicious activity outside the

Morgan home, police officers met at a local coffee shop and strategized the logistics of

approaching the home, including assigning each of the officers roles for the confrontation. Id. at

1163. The house was peaceful upon arrival of law enforcement and all of Morgan’s previous

interactions with police had been positive, although one of the officers had heard a rumor that

Morgan was dangerous and willing to shoot law enforcement. Id. The court specifically noted

that “[a]ll the proven evidence indicates Morgan and his friends posed no risk to anyone until the

police officers surrounded the Morgan home and flooded it with high-powered spotlights.” Id.

When asked at the suppression hearing as to why they did not obtain a warrant, the police

officers stated that “the judges are hard to reach on the weekend.” Id. at 1161. The appeals court

determined that Morgan was arrested illegally when the police officers “utilized coercive tactics

and physical restraints which induced his presence at the door.” Id. at 1168.

             Morgan is distinguishable from the facts at hand because here, the officers did not control

the timing of the encounter with Mr. Crabbs. The officers arrived at Mr. Crabbs’ residence after

hearing a recording of Mr. Crabbs making a death threat against known persons— Mr. Crabbs’

neighbors, the D’Amatos. (ECF No. 57-10 at 19; ECF No. 57-7 at 89). The Officers knew that


                                                      9
Mr. Crabbs had a CCW permit, was highly agitated at the time of the incident, and had made

previous threats to police. (ECF Nos. 57-4 at 54; 57-7 at 83; 57-10 at 8–12; 57-9 at 35; 61-9).

The confrontation with Mr. Crabbs occurred in the driveway and stoop by the front door. Police

did not use their firearms or floodlights to coerce Mr. Crabbs out of his home in a controlling

manner. (ECF No. 176; Plaintiffs Ex. 47). Furthermore, Plaintiffs themselves indicate that the

officers were in the process of obtaining a warrant (ECF No. 180 at 14) and were not trying to

induce Crabbs out of his home with coercive tactics specifically to avoid obtaining a warrant.

   There is a “legally sufficient evidentiary basis for a reasonable jury to find,” as it did, in

rendering a judgment for the Defense. White v. Burlington & Santa Fe Ry., 364 F.3d at 794.

Because the record provided ample evidence from which the jury could form an opinion, this

Court declines to set aside the jury’s verdict and DENIES Plaintiffs’ Rule 50(a)(1) motion.

                                  B.      Motion for a New Trial

       Plaintiffs have moved for a new trial under Rule 59(a) based on an erroneous jury

instruction and because the verdict was against the manifest weight of the evidence. (ECF No.

181 at 1).

       First, Plaintiffs argue that this Court erroneously instructed the jury by denying Plaintiffs’

requested instruction that Officer Pitts’s entry could only be reasonable under an exception to the

warrant requirement if his “entry was completely divorced from any intent to make an arrest of

Keith Crabbs.” (ECF No. 181 at 3). This argument is premised on an untenable reading of

Supreme Court and Sixth Circuit precedent that this Court rejected above in ruling on Plaintiffs’

Motion for Judgment as a Matter of Law. Moreover, “mere error in the jury instructions does

not itself require a new trial if the error is harmless,” and Plaintiffs have failed to demonstrate

how the exclusion of this instruction constitutes substantial error. Troyer v. T.John.E. Prods.,


                                                  10
Inc., 526 Fed.Appx. 522, 525 (6th Cir.2013) (citing Barnes v. Owens–Corning Fiberglas Corp.,

201 F.3d 815, 822 (6th Cir.2000)). Thus, Plaintiffs’ Motion for a New Trial cannot succeed

based on their argument that the Court erred in the instruction given to the jury.

         As to Plaintiffs’ argument relating to the sufficiency of the evidence, Defendants counter

that Plaintiffs have waived their claims because they did not move for judgment as a matter of

law on those claims. (ECF No. 192 at 14, 18). While it is true that that the Sixth Circuit has

opined that “motions for a new trial should not be used as a loophole for presenting sufficiency

arguments that were not properly preserved by a pre-verdict motion for JMOL,” a trial court is

still entitled to order a new trial if “the evidence was insufficient as a matter of law.” Braun v.

Ultimate Jetcharters, LLC, 828 F.3d 501, 509 (6th Cir. 2016) (quoting Portage II v. Bryant

Petroleum Corp., 899 F.2d 1514, 1523 (6th Cir.1990)). Just as the Sixth Circuit and District

Court did in Braun, this Court declines to address whether Plaintiff waived those arguments

because this Court finds that Plaintiff’s sufficiency arguments fail on the merits. Id. at 509.

                                       1. Unlawful Entry

         Plaintiffs also argue that the unlawful entry verdict was against the weight of the

evidence. As discussed above in the section addressing Plaintiffs motion for judgement as a

matter of law,2 there is no basis for determining that the jury’s verdict was against the weight of

the evidence. For the reasons articulated above, this Court finds that there was sufficient

evidence for the jury to reasonably find in favor of the defendants on the unlawful entry claim

and declines to grant a new trial on this basis.




2
    See Section III.A. Motion for Judgment as a Matter of Law
                                                   11
                       2.      Excessive Force and Fabrication of Evidence

        Plaintiffs urge this court to grant a new trial arguing that the jury’s verdict was against the

weight of the evidence on the excessive force and fabrication of evidence claims. Plaintiffs

argue that Anne Crabb’s testimony, a jail photo taken of Keith Crabbs’ back, Pitts’ dash cam

footage, and Pitts’ conflicting testimony necessitate a finding that Crabbs was tased twice and

subjected to excessive force. (ECF No. 181 at 4–10). Plaintiffs specifically suggest that this

Court should grant a new trial because in weighing the evidence it will find that Officer Pitts’

story “changed, morphed, with every telling.” Id. at 12. The Sixth Circuit has held that “witness

credibility is solely within the jury’s province, and this court may not remake credibility

determinations.” McDonald v. Petree, 409 F.3d 724, 731 (6th Cir. 2005). A court is not entitled

to reconsider the credibility of witnesses “merely because other inferences or conclusions could

have been drawn or because other results are more reasonable” Lee v. Metro. Gov't of Nashville

& Davidson Cty., 432 F. App'x 435, 448 (6th Cir. 2011) (internal citations omitted) (affirming

district court’s denial of plaintiff’s motion for a new trial noting that district court did not err by

refusing to make credibility determinations regarding testimony of various witnesses).

        A review of the record and evidence in this case demonstrates Plaintiffs’ inability to

“overcome the substantial deference owed to a jury verdict.” Radvansky v. City of Olmsted

Falls, 496 F.3d 609, 614 (6th Cir. 2007). Plaintiffs argue the evidence they presented as to

excessive force is conclusive, but defendants counter with equally compelling evidence.

Defendants point to testimonial evidence of Deputies Pitts, Lee, and Wilson that only Pitts’ taser

was used on the night of Crabbs’ arrest. At trial, Defendants also adduced the testimony of

Deputy Matt Graham who verified that each deputy is assigned only one taser and that Pitts’

taser was not fired on September 30, 2014 by pointing to a firing log downloaded from Deputy



                                                   12
Lee’s taser. (ECF No 192 at 16). In addition, Defendants note that Crabbs identified Pitts as the

one who tased moments after he was tased. Id. As the Sixth Circuit indicated in Lee, where

there is “probative evidence presented to the jury that supports the jury's ultimate verdict, it is not

within the province of the court to overturn the jury's decision to accept [plaintiff’s] evidence.”

Lee, 432 F. App'x at 448.

       As to the fabrication of evidence claims, Plaintiff has linked the fabrication of evidence

claim to the excessive force claim, arguing that if the verdict on its claim for excessive force

cannot stand, then neither can the verdict on its fabrication of evidence claim. (ECF No. 194 at

8). Because Plaintiff has not made any separate arguments relating to this claim, this Court finds

that the jury’s verdict on Plaintiff’s fabrication of evidence claim was supported by the weight of

the evidence.

       This court finds that there was sufficient evidence in the record for the jury to reasonably

find for Defendants on the excessive force and fabrication of evidence claims. Accordingly, this

Court DENIES Plaintiff’s Motion for a New Trial.

                                    IV.     CONCLUSION

       For the foregoing reasons, Defendants’ Motion for Judgment as a Matter of Law pursuant

to Fed. R. Civ. P. 50(b) and Plaintiffs’ Motion for a New Trial pursuant to Fed. R. Civ. P. 59(a)

are DENIED.

       IT IS SO ORDERED.
                                                 s/ Algenon L. Marbley
                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 27, 2019




                                                  13
